Citation Nr: 1548583	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-00 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.  

3.  Entitlement to service connection for residuals of prostate cancer, to include as secondary to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia and a from a June 2009 rating decision from the RO located in Montgomery, Alabama.  Jurisdiction of the June 2009 rating decision was subsequently transferred to the Montgomery, Alabama RO.  

The issues on appeal were previously before the Board in November 2012 when they were remanded for additional evidentiary development.  

The record before the Board consists of paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.


The issues of entitlement to service connection for lumbar and cervical spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran did not serve in an area in which exposure to herbicide agents may be presumed and is not shown to have been exposed to herbicides in service. 

2.  There is no competent probative evidence of record which links currently existing residuals of prostate cancer to the Veteran's active duty service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of prostate cancer have not been met. 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice in a letter sent in January 2009 prior to the initial adjudication of the claim.  The notice was timely.  

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained to the extent possible.  Records from Social Security have also been associated with the claims file.  

With regard to the claim of entitlement to service connection for residuals of prostate cancer, the Board finds that a VA examination is not necessary.  As the Board will discuss below, the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agent within the meaning of 38 C.F.R. § 3.307 in service, there was no in-service injury or disease related to prostate cancer shown in or within a year of service, and the Veteran has not otherwise provided evidence that indicates that there may be a nexus between currently diagnosed prostate cancer and some incident of service other than alleged exposure to herbicides.  Absent evidence that establishes an in-service event, injury or disease, the Board finds that a VA examination is not necessary for disposition of the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  In the absence of persuasive evidence of an in-service disease or injury, or in-service event of herbicide exposure, referral of this case to obtain an examination and/or an opinion as to the etiology of prostate cancer would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service exposure to an herbicide agent, and could only result in a speculative opinion of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The duty to assist by providing a VA examination or opinion as to the etiology of his prostate cancer is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  

Legal Criteria 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer, shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.

The presumptive regulations, however, do not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to herbicide exposure.  Brock v. Brown, 10 Vet. App. 155 (1997).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 


Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.

The Veteran has submitted a claim of entitlement to service connection for residuals of prostate cancer.  The service treatment records are silent as to complaints of, diagnosis of or treatment for prostate cancer.  The medical evidence of record documents that a May 2008 biopsy confirmed the presence of cancer.  The Veteran is claiming that his prostate cancer was due to exposure to herbicides while he was stationed in Okinawa, Japan between 1968 and 1970.  The claim must be denied as there is no probative evidence demonstrating that the Veteran was exposed to herbicides during active duty and there is no probative evidence of record which links the current residuals of prostate cancer to his active duty service on any other basis.  

There is a rebuttable presumption of exposure to herbicides if claimant served in the Republic of Vietnam during the period January 9, 1962 to May 7, 1975.  See 38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 3.307.  VA has also established the use of tactical herbicides on the demilitarized zone (DMZ) of Korea and on the perimeters of air bases in Thailand during specific periods, but the Veteran does not assert service in the Republic of Vietnam, Republic of Korea, or Thailand, so those presumptions do not apply.  The Veteran's service record shows he served on Okinawa during his overseas deployment.  

The VA Adjudication Procedure Manual provides procedures for verification of exposure to herbicides in locations other than the Republic of Vietnam or the Demilitarized Zone in Korea.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 10(o) (December 16, 2011).  Specifically, if the Veteran alleges exposure to herbicides in a location other than Thailand, he should be asked for the approximate dates, location, and nature of the alleged exposure. If this information is received, VA should furnish the Veteran's detailed description to the Compensation Service via email to request a review of the Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were used as alleged.  If the Compensation Service's review does not confirm that herbicides were used as alleged, and if sufficient information to permit a search by the Joint Services Records Research Center (JSRRC) has been provided, a request for verification of exposure to herbicides should be sent to that entity. 

The Veteran has provided several statements regarding his alleged exposure to herbicides.  He wrote that he traveled all over Okinawa and walked through defoliated jungle.  He also witnessed use of defoliant around the perimeter of his camp.  He drank water which he thought had been contaminated.  

In an August 2007 buddy statement, the author reported that, part of the Veteran's duties consisted of recovering stolen cars which were frequently ditched in the jungle.  The author wrote that it appeared that the jungle had been sprayed with defoliant.  

The Veteran testified before the undersigned in June 2012 that, as part of his duties as a military policeman, he was all over Okinawa.  He remembered seeing individuals who were wearing protective clothing spraying fluid on chain link fences.  He remembered chasing a suspect through the jungle when he came upon an area which was all dead.  He saw 55 gallon drums of fluid stacked high in a supply depot.  He thought the drums contained defoliant.  

VA has attempted to verify the Veteran's exposure to herbicides during active duty but these attempts were unsuccessful.  A January 2009 PIES request for evidence of herbicide exposure was answered in April 2009.  It was determined that there were no records of the Veteran's exposure to herbicides.  Included with the PIES response was a copy of correspondence from the Defense Personnel Records Information Retrieval System wherein it was written that U.S. Army historical records available for review do not document the spraying, testing, transporting, storage or use of Agent Orange in Okinawa.  They were unable to document that the Veteran was exposed to Agent Orange or other tactical herbicides at Fort Buckner, Okinawa during the period from September 1, 1969 to October 31, 1969.  

The Veteran cites to several Board decisions in which service connection for disorders based on exposure to herbicides in Okinawa in the early 1960s was granted.  One of the decisions by the Board was also cited in a news article in The Japan Times which was submitted by the Veteran as constituting evidence that the Board had generally conceded the presence of herbicides on Okinawa.  The Board notes, however, that each decision by the Board is necessarily based on review of the evidence of record in a particular claims file and has no precedential value toward adjudication of appeals by other claimants such as the present Veteran who may appear to be similarly placed.  This determination is codified at 38 C.F.R. § 20.1303.  Further, the present appeal can be distinguished from the earlier cases before the Board because the present file on review contains evidence against the presence of herbicides on Okinawa, based on research of pertinent government records, that was not cited in the 1998 decision and was presumably not available to the Board at that time.  The article from The Japan Times is based wholly on the finding included in a prior Board decision without any additional evidence being added regarding actual use of herbicides in Okinawa.  For this reason, the Board places no probative value on the article from the newspaper.  

Based on the above, the Board finds there is no probative evidence supporting a finding that the Veteran was exposed to herbicide while serving on active duty.  The Veteran is competent to report on what he observed during active duty but the Board places greater probative value on the actual research conducted by the government, based on historical documents, which indicates that herbicides were not present in Okinawa while the Veteran was on active duty.  The Veteran's reports of what he observed does not confirm the presence of herbicides.  The Veteran's view that he was exposed to herbicides is based on supposition.  The evidence which weighs against this finding is based on review of actual government records.  

The Veteran submitted a treatise on a link between prostate cancer and exposure to Agent Orange.  However, as set out above, the Board has determined that the Veteran was not exposed to herbicides during active duty.  Therefore, any etiology opinion for the current prostate cancer which is based on exposure to herbicides is without probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

There is no competent probative evidence of record which links currently existing prostate cancer to the Veteran's active duty service other than via alleged exposure to herbicides.  Service connection is not warranted on a direct basis.  



ORDER

Entitlement to service connection for residuals of prostate cancer is not warranted.  The appeal is denied.  


REMAND

The Veteran is claiming entitlement to service connection for cervical and lumbar spine disorders.  Associated with the claims file are two medical opinions both supporting the claims and weighing against the claims.  Unfortunately, neither evidence is probative of the issue on appeal and requires additional evidentiary development.

VA examinations of the cervical and lumbar spine were conducted in June 2013.  The examiner opined that the Veteran's current cervical and lumbar spine disorders were not etiologically linked to active duty service on a direct basis or on an aggravation basis.  One of the rationales provided was that the examiner observed the Veteran was never treated for any neck or low back conditions during service.  Significantly, this statement is not correct.  There are service treatment records dated in May and August of 1968 which indicate the Veteran was seen for complaints of back and neck pain.  The examiner must address this pertinent evidence and indicate whether it changes his etiology opinions.  

The Veteran has submitted an August 2008 statement from a private chiropractor who opined that the cervical X-ray findings of C5 and C6 were consistent with a whiplash type injury 45-55 years prior.  C3-C5 degeneration was consistent with multiple injury episodes 30-40 years prior.  Significantly, the examiner did not provide any rationale as to how she was able to determine the date of the injuries on the X-rays.  The failure to provide such a rationale negates the probative value of the opinion.  The chiropractor also wrote that the Veteran informed her he had broken his jaw in March 1969.  The examiner opined that such an injury would create cervical whiplash which was consistent with X-ray current X-ray findings.  The examiner did not provide a rationale or basis to support these opinions.  Again, the failure to do so negates the probative value of the statement.  The Veteran should be informed that he should contact the private chiropractor and request that an addendum to the report be prepared which provides a rationale or basis for how the examiner was able to provide a date as to when the injuries documented in the X-rays occurred and also a rationale or basis should be provided for why it was determined that a strike on the jaw would create whiplash and how she was able to determine that current X-rays document the presence of cervical whiplash in the past  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain any pertinent outstanding records generated pertinent to the Veteran's claim.

2.  Inform the Veteran that he should obtain an addendum from the private chiropractor who prepared the August 2008 opinion and request that the chiropractor address the following:

a).  Provide a rationale as to how the clinician was able to determine the approximate date that the neck pathology noted in the X-ray referenced in the opinion occurred.

b).  Provide a rationale for why it was opined that a strike on the jaw would create whiplash and how she was able to determine that current X-rays document the presence of cervical whiplash in the past.

3.  Then when the above is completed to the extent possible, return the claims file to the examiner who conducted the June 2013 VA examination of the cervical and lumbar spine and request that an addendum be prepared which addresses the following:

a).  The examiner must discuss the service treatment records which document that the Veteran was seen for complaints of back and neck pain during active duty and must indicate whether this evidence changes the prior negative etiology opinions.

The entire claims file, to include a complete copy of this REMAND, must be made available to the VA examiner to provide the addendum information.  If the requested opinion cannot be provided without another examination of the Veteran this should be scheduled.  

If the examiner who conducted the June 2013 VA examination is not available, arrange to have the Veteran examined by a suitably qualified health care professional who should be tasked with providing the opinion requested above.  If this examiner determines that the requested opinion cannot be provided without another physical examination of the Veteran, this should be scheduled. 

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

If any opinion requires a resort to speculation to answer, the examiner must so state and then indicate why a resort to speculation is required to provide the requested information.  

4.  If the Veteran fails to report for a scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid another remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims of entitlement to service connection for cervical and lumbar spine disorders, in light of all pertinent evidence and legal authority 

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


